By the Court.
This court has no jurisdiction of the question argued until after the case shall have been finally disposed of *469in the superior court. The power of that court to report a question of law arising in a criminal case can only be exercised after conviction, and “ if the defendant desires it or consents to it.” Gen. Sts. c. 173, § 8. The St. of 1869, c. 438, authorizing the superior court, “ by consent of the parties to the suit,” to report to .this court before verdict “ questions of law, whether arising upon a trial or other proceeding,” was manifestly intended to apply to civil cases only, amending in this respect the Gen. Sts. c. 115, § 6; and not to change the distinct provision of statute regulating the practice in criminal cases.
In Commonwealth v. Intoxicating Liquors, 103 Mass. 448, and Commonwealth v. Harvey, Ib. 451, this point was not brought to the notice of the court. Report dismissed.